127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Intervenor-Appellant,v.Darrell Lee TESSIER;  Sharon Yvonne Tessier;  Robert G.Drummond, Chapter 13 Trustee, Appellees.
Nos. 96-35801, MT-95-02336-VRH.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 17, 1997.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel, No. MT-95-02336-VRH;  Volinn, Russell, and Hagan, Judges, Presiding.
Before:  FERGUSON, BOOCHEVER, and TROTT, Circuit Judges.


1
ORDER*


2
We dismiss this appeal as moot because the underlying case was settled without reference to the question of the constitutionality of the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb (1994).  We decline the government's request to vacate the published opinion of the Bankruptcy Court, In re Darrell Lee Tessier, 190 B.R. 396 (Bankr.D.Mont.1995).  In light of City of Boerne v. P.F. Flores, 117 S.Ct. 2157 (1997), we conclude that it will not spawn any untoward legal consequences nor have any precedential value.  See Munsingwear, 340 U.S. 36, 40 (1950).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3